308 S.W.3d 265 (2010)
STATE of Missouri, Respondent,
v.
Robert L. CAVE, Appellant.
No. ED 93016.
Missouri Court of Appeals, Eastern District, Division Four.
April 13, 2010.
Craig A. Johnston, Columbia, MO, for Appellant.
Chris Koster, Shaun Mackelprang, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III., J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Robert L. Cave appeals from the trial court's judgment entered upon a jury verdict convicting him of statutory sodomy in the first degree in violation of Section 566.062 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2009).